UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 or [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-54828 FANSPORT, INC. (Exact name of registrant as specified in its charter) Florida 45-0966109 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) Suite 1802, 18 th Floor, Chinachem Exchange Square 1 Hoi Wan Street Quarry Bay, Hong Kong N/A (Address of principal executive offices) (Zip Code) 852-2110-9493 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] YES [] NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X] YES [] NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act [X] YES [] NO APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. [] YES [] NO APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 100,900,000 common shares issued and outstanding as of August 19, 2013. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION 3 Item 1. Financial Statements . 3 3 Item 2. Management Discussion and Analysis of Financial Condition and Results of Operation . 5 5 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 9 9 Item 4. Controls and Procedures . 9 9 PART II - OTHER INFORMATION 9 9 Item 1. Legal Proceedings . 9 9 Item 1A. Risk Factors. 9 9 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds . 9 9 Item 3. Defaults Upon Senior Securities . 9 9 Item 4. Mine Safety Disclosures . 9 9 Item 5. Other Information . 10 10 Item 6. Exhibits . 10 10 SIGNATURES 11 11 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements The unaudited interim consolidated financial statements of FanSport, Inc. follow. All currency references in this report are to U.S. dollars unless otherwise indicated. 3 FANSPORT, INC. (A Development Stage Company) FINANCIAL STATEMENTS June 30, 2013 (Stated in US Dollars) (Unaudited) Balance Sheets F–1 Statements of Operations F–2 Statements of Stockholders’ Deficit F–3 Statements of Cash Flows F–4 Notes to Financial Statements F–5 4 FANSPORT, INC. (A Development Stage Company ) BALANCE SHEETS (Stated in US Dollars) (Unaudited) June 30, March 31, 2013 2013 ASSETS CURRENT ASSETS Cash and cash equivalents $ 2,476 $ 2,470 TOTAL CURRENT ASSETS 2,476 2,470 TOTAL ASSETS $2,476 $2,470 LIABILITIES AND STOCKHOLDERS’ DEFICIENCY CURRENT LIABILITIES Note payable $ 4,000 $ 4,000 Accounts payable and accrued liabilities 6,142 3,592 TOTAL LIABILITIES 10,142 7,592 STOCKHOLDERS’ DEFICIENCY Preferred Stock Authorized 10,000,000 preferred shares, $0.0001 par value, Issued and outstanding Nil preferred shares (March 31, 2013 – Nil) Capital stock Authorized 500,000,000 common shares, $0.0001 par value, Issued and outstanding 100,900,000 common shares (March 31, 2013 – 204,000,000) 10,090 20,400 Additional paid-in capital 10,910 600 Deficit accumulated during the development stage (28,666) (26,122) TOTAL STOCKHOLDERS’ DEFICIENCY (7,666) (5,122) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFIENCY $2,476 $ 2,470 The accompanying notes are an integral part of these unaudited financial statements F-1 FANSPORT, INC. (A Development Stage Company ) STATEMENTS OF OPERATIONS (Stated in US Dollars) (Unaudited) Three months ended June 30, Three months ended June 30, March 16, 2011 (Inception) to June 30, Revenues $- $ - $- Operating expenses General and administrative $ 44 $ 1,580 $ 12,512 Professional fees 2,500 3,500 16,154 Loss before income taxes $(2,544) $ (5,080) $(28,666) Provision for income taxes - - - Net loss $(2,544) $ (5,080) $(28,666) Basic and diluted loss per share $ (0.00) $(0.00) Weighted average number of shares outstanding – basic and diluted 201,734,066 10,200,000 The accompanying notes are an integral part of these unaudited financial statements F-2 FANSPORT, INC. (A Development Stage Company ) STATEMENT OF STOCKHOLDERS’ EQUITY (DEFICIENCY) (Stated in US Dollars) (Unaudited) Additional Deficit Accumulated During the Common Stock Paid-in Development Shares Amount Capital Stage Total Inception - March 16, 2011 - $- $- $- $- Common shares issued to Founder for cash at $0.00005 per share (par value $0.0001) on March 16, 2011 180,000,000 900 8,100 - 9,000 Net loss - - - (3,100) (3,100) Balance, March 31, 2011 180,000,000 900 8,100 (3,100) 5,900 Common shares issued for cash at $0.0005 per share (par value $0.0001) on August 30, 2011 24,000,000 120 11,880 - 12,000 Net loss - - - (6,378) (6,378) Balance, March 31, 2012 204,000,000 1,020 19,980 (9,478) 11,522 20:1 Stock split – February 25, 2013 19,380 (19,380) - - Net loss - - - (16,644) (16,644) Balance, March 31, 2013 204,000,000 20,400 600 (26,122) (5,122) Common shares cancelled – June 28, 2013 (103,100,000) (10,310) 10,310 - - Net loss - - - (2,544) (2,544) Balance, June 30, 2013 100,900,000 $10,090 $10,910 $ (28,666) $(7,666) The accompanying notes are an integral part of these unaudited financial statements F-3 FANSPORT, INC. (A Development Stage Company ) STATEMENTS OF CASH FLOWS (Stated in US Dollars) (Unaudited) Three months ended June 30, Three months ended June 30, March 16, 2011 (Inception) to June 30, Operating Activities Net loss $(2,544) $(5,080) $(28,666) Changes in working capital: Accounts payable and accrued liabilities 2,550 - 6,142 Net cash provided by (used in) operating activities 6 (5,080) (22,524) Financing Activities Note payable - - 4,000 Common shares issued for cash - - 21,000 Net cash provided by financing activities - - 25,000 Net Changes in Cash 6 (5,080) 2,476 Cash and cash equivalents at Beginning of Period 2,470 11,522 - Cash and cash equivalents at End of Period $2,476 $6,442 $ 2,476 Supplemental Disclosures of Cash Flow Information Cash Paid For: Interest expense $- $- $- Income taxes $- $- $ - The accompanying notes are an integral part of these unaudited financial statements F-4 FANSPORT, INC. (A Development Stage Company) NOTES TO THE FINANCIAL STATEMENTS
